Title: From Thomas Jefferson to Henry Dearborn, 11 August 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                            
                            Monticello Aug. 11. 07.
                        
                        In mine of the day before yesterday I informed you that to comply with a request of Govr. Cabell I had
                            undertaken to lay down rules of intercourse with the British vessels, at first intended for Capt Decatur only, but
                            afterwards extended with equal power to the officer commanding by land, so that each should have equal power to send &
                            recieve flags. I now send you a copy of that letter. since that I have recieved from the Governor a letter pointing out difficulties
                            occurring in the execution of the volunteer act, from the restriction of issuing commissions until the companies be
                            actually raised, the brigades Etc organised. another difficulty not mentioned in the letter, embarrassed him, with
                            respect to accepting more than the quota of each district. I learnt through a direct channel that he was so seriously
                            impressed with these legal obstacles, that no commissions were likely to be issued, & then certainly that few volunteers
                            would be raised. in answering his letter therefore I have dwelt more on these points than might otherwise have seemed
                            necessary. I inclose the letter for your consideration, that if you find no error in it material enough to require a
                            return of it for correction, you will be so good as to seal & forward it to him without delay. but if you think any
                            thing material in it should be corrected before it is sent, I will pray you to suggest the alteration & return me the
                            letter. I salute you affectionately.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. be pleased to return the Governor’s letter to me.
                        
                    